DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 7/25/2018, 7/25/2018, and 4/20/2018 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Election by Original Presentation
Claims 21-26 have been added. However, Claims 21 and 25-26 appear to be associated with non-elected subspecies B and C. Since these subspecies were NOT elected for examination, it is improper to reintroduce the subject matter here, therefore they will also be withdrawn from consideration, as not being elected.


Status of Application
Claims 1-3, 5-10, 12-13 and 21-26 are pending. Claims 4, 11, and 14-20 have been cancelled. Claims 21-26 have been added. Claims 5-6, 12, and 14-20 have been withdrawn based on the Election of Species received on 8/17/2020. Claims 21 and 25-26 have been further withdrawn due to “Election by Original presentation”.   Claims 1-3, 7-10, 13, and 22-24 will be examined. Claims 1, 8, and 22 are the independent claims.  This FINAL Office action is in response to the “Amendments and Remarks” received on 12/28/2020.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 12/28/2020; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 4, 11, and 14-20 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.

Applicant remarks “Matsuda does not appear to disclose each element recited by independent claims 1 and 8. Turning to the claims, independent claim I recites, inter alia, at least one controller configured to "perform a first action in response to the magnitude of slippage being greater than a first threshold value and less than or equal to a second threshold value for more than a first threshold duration, wherein the first action comprises alerting an operator” and the Office respectfully disagrees. As applicant remarks “Accordingly, the embodiment of Matsuda cited by the examiner appears to disclose determining a road surf ace condition based on slip value change rate, controlling propulsion based on the road surf ace condition, and displaying the road surface condition” which is mapped out below and remains the Office’s stance that Matsuda clearly renders the claimed subject matter obvious. Various surface levels are monitored, and measured, various slip rates are measured (which is change over unit time, thus time thresholds) and then various outputs to displays and vehicle control based on the slip rates (change over time) and surface condition are sent out. Further, Matsuda discloses predetermined time periods and even doing this during “starting periods”. Therefore the Office respectfully disagrees with applicants remarks.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 13, and 22-24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 8, and 22 use the term “type” and terms such as this fail to clearly recite the metes and bounds of the claims. For example, what can be considered a “type” and what constitute “different ones, where are the thresholds? The Office 
Claims 2-3, 7, 9-10, 13, 21, and 23-26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Matsuda (United States Patent Publication 201//0160977).
With respect to Claim 1: Matsuda discloses “A slip control system for an off-road vehicle” [Matsuda, Abstract and ¶ 0006]; 
“comprising: at least one controller having a memory and a processor” [Matsuda, ¶ 0052-0060];
 “wherein the at least one controller is configured to: receive a first signal indicative of a magnitude of slippage of the off-road vehicle relative to a soil surface” [Matsuda, ¶ 0052-0060 and 0073-0074]; “
“perform a first action in response to the magnitude of slippage being greater than a first threshold value and less than or equal to a second threshold 
“wherein the first action comprises alerting an operator that the magnitude of slippage is greater than the first threshold value for more than the first threshold duration” [Matsuda, ¶ 0052-0060 and 0073-0074];
“perform a second action in response to the magnitude of slippage being greater than the second threshold value” [Matsuda, ¶ 0052-0060 and 0073-0074]; 
“wherein the second action comprises at least one different type of function than the first action” [Matsuda, ¶ 0052-0060 and 0073-0074]; 
“and the second action comprises controlling operation of the off-road vehicle, an implement towed by the off-road vehicle, or a combination thereof” [Matsuda, ¶ 0052-0060 and 0073-0074];
“wherein the second threshold value is greater than the first threshold value” [Matsuda, ¶ 0052-0060 and 0073-0074].
With respect to Claim 2: Matsuda discloses “The slip control system of claim 1, wherein the at least one controller is configured to receive a second signal indicative of a rate of change of slippage of the off-road vehicle relative to the soil surface” [Matsuda, ¶ 0052-0060 and 0073]; 
“and the at least one controller is configured to perform the first action in response to the rate of change of slippage being greater than a third threshold value and less than or equal to a fourth threshold value” [Matsuda, ¶ 0052-0060 and 0073]; 

“wherein the at least one controller is configured to not perform the first action in response to the rate of change of slippage being greater than the fourth threshold value” [Matsuda, ¶ 0052-0060 and 0073]; 
“and the at least one controller is configured to not perform the first action in response to the magnitude of slippage being greater than the second threshold value” [Matsuda, ¶ 0052-0060 and 0073].
With respect to Claim 3: Matsuda discloses “The slip control system of claim 1, wherein the at least one controller is configured to perform a second action and to not perform the first action in response to the magnitude of slippage being greater than a fifth threshold value for more than a second threshold duration” [Matsuda, ¶ 0052-0060 and 0073]; 
“the fifth threshold value is greater than or equal to the first threshold value” [Matsuda, ¶ 0052-0060 and 0073]; 
“and the fifth threshold value is less than the second threshold value” [Matsuda, ¶ 0052-0060 and 0073].
With respect to Claims 8-10: all limitations have been examined with respect to the system in claims 1-3. The method taught/disclosed in claim 8-10 can clearly perform on the system of claims 1-3. Therefore claims 8-10 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a)

Claims 7, 13, and 22-24 are rejected under 35 USC 103 as being unpatentable over Matsuda (United States Patent Publication 201//0160977) in view of Hose (United States Patent Publication 2018/0156329).
With respect to Claim 7: While Matsuda discloses that an action in response to the slip measured, is braking, Matsuda does not specifically state that the vehicle is being stopped.
Hose, which is also a vehicle control system that measure slip teaches “The slip control system of claim 1, wherein the second action comprises controlling operation of the off-road vehicle to stop the off-road vehicle” [Hose, ¶ 0043-0044 and 0088-0094].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hose into the invention of Matsuda to not only include changing the display of the vehicle as slip measurements change and also controlling the vehicles brakes as slip measurements change as Matsuda discloses but to also brake to bring the vehicle to a complete stop in response to heavy slip as taught by Hose with a motivation of creating a more robust system that avoids loud engine noise when major slippage occurs [Hose, ¶ 0045].. Additionally, the claimed invention is merely a combination of old, well known elements such as variable slip control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 Claim 13: all limitations have been examined with respect to the system in claim 7. The method taught/disclosed in claim 13 can clearly perform on the system of claim 7. Therefore claim 13 is rejected under the same rationale.
With respect to Claims 22-24: all limitations have been examined with respect to the system in claims 1-3, and 7. The system taught/disclosed in claims 22-24 can clearly perform as the system of claims 1-3 and 7. Therefore claims 22-24 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669